PER CURIAM.
We affirm the order revoking appellant’s probation. However we remand this case for resentencing of appellant. The present sentence does not specify the amount of credit for time served appellant is to receive as Section 921.161(1), Florida Statutes (1975), requires. Brooks v. State, 349 So.2d 794 (Fla. 2d DCA 1977). Moreover, the phrase “at hard labor” in the sentence is improper. Brooks v. State, supra. Appellant need not be present at resentencing.
HOBSON, Acting C. J., and GRIMES and OTT, JJ., concur.